UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): April 22, 2010 CHINA PEDIATRIC PHARMACEUTICALS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-52007 20-2718075 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 9th Floor, No. 29 Nanxin Street Xi'an, Shaanxi Province People’s Republic of China 710004 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (86) 29-8727-1818 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 22, 2010, China Pediatric Pharmaceuticals, Inc., a Nevada corporation (the “Company”), announced its results of operations for the fiscal year ended December 31, 2009.A copy of the press release is being filed as Exhibit 99.1 to this Form 8-K and is incorporated herein by reference in its entirety. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Press release dated April 22, 2010, issued by China Pediatric Pharmaceuticals, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: April 28, 2010 CHINA PEDIATRIC PHARMACEUTICALS, INC. By: /s/ Jun Xia Jun Xia Chief Executive Officer
